Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

References crossed out in IDS do not have translation submitted.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1- 4 and 8 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by 2018/0022443 cited by applicant.
2018/0022443 disclose motor control device for controlling a motor  said motor control device comprising electric owner converting section configured to drive motor control section configured to control motor via power converting section, control section including feedback signal obtaining section configured to obtain a feedback signal indicative of predetermined physical quantity corresponding to an operating state of motor, a communication section configured to communicate a mater device  which is a host device with respect to motor control device , motor driving signal out section configured supply to power converting section a motor driving signal for causing power converting section to drive motor and control section being implemented by a single integrated IC chip , see paragraph 70, describes fig 3 is view showing configuration  of drive unit 30 disposed inside tail planes. Fig 3 also shows a configuration on of the rotary motor 24 driven by drive unit 30, paragraph 72 descries the drive element  portion 31 , may be three phase inverter circuit ,   paragraph 72 describes the drive element portion 31 .  

Claims 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN MASIH whose telephone number is (571)272-2068.  The examiner can normally be reached on m-f 8-5 with second friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo  Colon Santana  can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KAREN . MASIH

Art Unit 2837



/KAREN MASIH/Primary Examiner, Art Unit 2846